UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 Atrion Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Atrion Corporation One Allentown Parkway Allen, Texas 75002 Tel 972-390-9800 April 11, 2013 Dear Stockholder: We are pleased to invite you to attend the 2013 annual meeting of stockholders of Atrion Corporation to be held at our offices in Allen, Texas on Thursday, May 23, 2013 at 10:00 a.m., Central Time.Information regarding the business to be conducted at, and admission to, the annual meeting are described in the Notice of Internet Availability of Proxy Materials you received in the mail and in the Company’s proxy statement.A notice of the annual meeting and the Company’s proxy statement accompany this letter.We have also made a copy of our 2012 Annual Report to Stockholders available with our proxy statement. We have elected again this year to take advantage of Securities and Exchange Commission rules that allow companies to furnish their proxy materials to stockholders primarily on the Internet.We believe that this method of distribution permits us to provide you with the information you need while lowering our costs and reducing the environmental impact of our annual meeting. We hope that you will attend the meeting in person.However, it is important for your shares to be represented at the meeting whether or not you plan to be personally present.Accordingly, please vote as soon as possible.To vote your shares, please refer to the instructions for voting in the Company’s proxy statement or in the Notice of Internet Availability of Proxy Materials or proxy card. Thank you for your continued interest in Atrion Corporation. Sincerely, David A. Battat President and Chief Executive Officer ATRION CORPORATION One Allentown Parkway Allen, Texas 75002 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To the Stockholders of Atrion Corporation: Notice is hereby given that the 2013 annual meeting of stockholders of Atrion Corporation (the “Company”) will be held at the Company’s offices, One Allentown Parkway, Allen, Texas on Thursday, May 23, 2013 at 10:00 a.m., Central Time, for the following purposes: 1.
